Citation Nr: 1402094	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1986 to March 2000.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent rating for PTSD, and denied service connection for bipolar disorder and TDIU.  The Veteran filed a notice of disagreement in December 2009 and was provided with a Statement of the Case in March 2010.  The Veteran perfected her appeal with a May 2010 VA Form 9.  

The Board notes that on her VA Form 9, the Veteran limited her appeal to only entitlement to an increased rating for PTSD.  However, the Veteran also submitted a letter with her VA Form 9 that stated she disagreed that her bipolar disorder was the main factor that contributed to her symptoms and asserted that her bipolar disorder was a direct result of her PTSD.  She also asserted that she is unemployed due to her symptoms.  As such, the Board finds that the issues of service connection for bipolar disorder and entitlement to TDIU are still on appeal.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an October 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran contends that she has developed bipolar disorder and is unemployable due to her service-connected PTSD.  The Veteran also contends that her PTSD symptoms have worsened in severity.  The Board finds that further development is necessary prior to adjudication of the appeal. 

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was afforded a VA examination in April 2009.  The examiner diagnosed bipolar disorder and chronic PTSD.  The examiner noted that the Veteran's PTSD appeared to be resolved; however, he noted she currently had bipolar symptoms.  The examiner stated that it was possible to separate the two diagnoses in that the PTSD was caused by a horrific event and the bipolar disorder was endogenous.  The examiner also stated that the Veteran's PTSD caused loss of sleep, which increased irritability.  The examiner stated that this exacerbated the bipolar disorder with associated impulse control problems and violence.  The examiner stated that the Veteran's bipolar symptoms appeared more responsible for her behavior, with irritability and impulsive actions.  

Although the April 2009 VA examiner stated that the Veteran's bipolar disorder was endogenous and that her service-connected PTSD exacerbated her bipolar disorder, the Board is of the opinion that a new VA examination should be provided in order to clarify whether the Veteran's diagnosed bipolar disorder was caused or aggravated by her service-connected PTSD, and, if aggravated, to determine the degree that the aggravation was shown.  38 C.F.R. § 3.310; see also Allen, 7 Vet. App. 439 (1995).  

In regards to the Veteran's claim for an increased rating for PTSD, the Board notes that a November 2009 letter from a VA physician stated that the Veteran's symptoms had worsened.  Additionally, in a May 2010 statement, the Veteran reported that she was still having difficulties with her PTSD.  Furthermore, given that her last VA examination concerning her PTSD was in April 2009, a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD is warranted.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with her claim for increased rating for PTSD and entitlement to service connection for bipolar disorder.  The granting of a higher disability rating for PTSD or the grant of service connection for bipolar disorder would potentially affect the issue of whether the Veteran was unemployable due to her service-connected disabilities.  Particularly since the August 2009 TDIU examination concluded that the Veteran's PTSD alone would have only mild negative impact on her occupational functioning.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated her for PTSD and bipolar disorder.  Secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. After all outstanding records have been associated with the claims file, schedule the Veteran for VA psychiatric examination to determine the nature and etiology of the Veteran's bipolar disorder and to determine the current severity of the Veteran's service connected PTSD.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The examiner is asked to address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bipolar disorder caused her service- connected PTSD? 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bipolar disorder was aggravated (permanently worsened beyond its normal progress) by the Veteran's service- connected PTSD?

If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

If the examiner finds that the Veteran's bipolar disorder was caused or aggravated by her service-connected PTSD the examiner should determine the current severity of the Veteran's psychiatric disabilities, to include PTSD and bipolar disorder.  If the examiner concludes that the Veteran's bipolar disorder was not caused or aggravated by her service-connected PTSD, the examiner should determine the current severity of only the symptoms attributable to PTSD.  

The examination report should include a detailed account of all service related psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail. The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service related psychiatric disorders and indicate the impact of her service related psychiatric disorders on occupational and social functioning.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




